Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Announces 2008 Production on Target << - Heap leaching of new ore has commenced at Mesquite - Gold production is on target for January 2008 - Capital costs are in line with forecast >> TORONTO, Dec. 13 /CNW/ - Western Goldfields Inc. (TSX:WGI, AMEX:WGW) today announced that heap leaching of new ore has commenced at its Mesquite Mine in California. To date, 900,000 tons of new ore containing approximately 12,500 ounces of gold have been placed on the leach pad and gold production is on target for January 2008. "We are extremely pleased with the performance of our operations and construction teams who have brought the project in three months ahead of the feasibility schedule and on budget," said Mr. Randall Oliphant, Chairman, Western Goldfields. "Our current capital forecast is within one percent of our original estimate." "Our prestrip mining and construction of the leach pad and facilities is on schedule to bring the mine into full production in January 2008," said Mr.
